UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended November 30, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge with maximum sales charge yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-11 11-30-11 Class A 0.70 2.77 3.85 –0.58 0.70 14.65 45.87 3.07 2.93 Class B –0.19 2.67 3.75 –1.20 –0.19 14.06 44.47 2.47 2.37 Class C 3.81 3.01 3.61 2.80 3.81 16.01 42.57 2.47 2.37 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.92 1.67 1.67 Gross (%) 1.07 1.77 1.77 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 New York Tax-Free Income Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 2 11-30-01 $14,447 $14,447 $16,411 Class C 2 11-30-01 14,257 14,257 16,411 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 No contingent deferred sales charge is applicable. Semiannual report | New York Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2011 with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,040.80 $4.74 Class B 1,000.00 1,038.00 8.41 Class C 1,000.00 1,038.00 8.41 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 New York Tax-Free Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2011, with the same investment held until November 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,020.40 $4.70 Class B 1,000.00 1,016.80 8.32 Class C 1,000.00 1,016.80 8.32 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.93%, 1.65% and 1.65% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | New York Tax-Free Income Fund 9 Portfolio summary Top 10 Holdings (30.1% of Net Assets on 11-30-11) Oneida County Industrial Development Agency, Zero Coupon, 7-1-29 3.9% New York State Dormitory Authority, 5.500%, 5-15-19 3.8% New York City Industrial Development Agency, 6.250%, 3-1-15 3.3% Triborough Bridge & Tunnel Authority, 6.125%, 1-1-21 3.2% Metropolitan Transportation Authority, 5.000%, 11-15-34 3.0% Puerto Rico Sales Tax Financing Corp., Zero Coupon, 8-1-32 2.9% Long Island Power Authority, 5.750%, 4-1-39 2.7% New York City Municipal Water Finance Authority, Zero Coupon, 6-15-20 2.6% Upper Mohawk Valley Regional Water Finance Authority, Zero Coupon, 4-1-22 2.4% New York Local Assistance Corp., 5.500%, 4-1-17 2.3% Sector Composition General Obligation Bonds 4.4% Airport 7.1% Revenue Bonds Transportation 6.7% Education 15.7% Facilities 1.9% Development 10.4% Tobacco 1.5% Water & Sewer 10.3% Pollution 1.3% Health Care 10.1% Other Revenue 20.5% Utilities 7.9% Short-Term Investments & Other 2.2% Quality Composition AAA 6.8% AA 37.2% A 23.4% BBB 18.9% BB 5.3% Not Rated 6.2% Short-Term Investments & Other 2.2% 1 As a percentage of net assets on 11-30-11. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-11 and do not reflect subsequent downgrades or upgrades, if any. 10 New York Tax-Free Income Fund | Semiannual report Fund’s investments As of 11-30-11 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 97.76% (Cost $56,838,021) New York 84.59% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $1,000,000 1,034,990 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07-01-40 1,000,000 908,850 City of New York, Series E-1 6.250 10-15-28 500,000 587,020 City of New York, Series D-1 5.000 10-01-36 1,000,000 1,062,210 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03-20-40 965,000 1,024,994 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,057,750 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,644,405 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,121,810 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,089,190 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11-15-34 1,750,000 1,839,005 Monroe County Industrial Development Corp. NY, Series A 5.000 07-01-41 1,000,000 1,033,820 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01-01-16 1,000,000 1,023,550 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07-01-28 1,000,000 862,370 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 802,320 New York City Industrial Development Agency Liberty-7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,004,080 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06-01-23 1,000,000 1,015,400 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11-01-27 1,000,000 1,007,030 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,051,760 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06-15-40 1,000,000 1,121,830 See notes to financial statements Semiannual report | New York Tax-Free Income Fund 11 Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06-15-20 $2,000,000 $1,607,520 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06-15-40 1,000,000 1,049,260 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,049,920 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 1,000,000 1,081,200 New York Liberty Development Corp. 5.625 07-15-47 1,000,000 1,008,360 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 500,000 496,790 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,429,514 New York State Dormitory Authority General Purpose, Series E 5.000 02-15-35 1,000,000 1,055,000 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07-01-25 750,000 755,303 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 1,015,970 New York State Dormitory Authority North Shore Long Island Jewish Group, Prerefunded to 5-1-13 5.375 05-01-23 1,000,000 1,071,040 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05-01-41 1,000,000 990,830 New York State Dormitory Authority Orange Regional Medical Center 6.125 12-01-29 750,000 750,501 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-41 1,000,000 1,068,280 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05-15-15 1,000,000 1,084,630 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 2,000,000 2,347,460 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06-15-34 1,000,000 1,061,190 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07-01-29 5,330,000 2,383,096 Onondaga County Industrial Development Agency AMT 6.125 01-01-32 1,000,000 838,880 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08-01-31 500,000 412,825 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 1,500,000 1,393,560 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-36 1,000,000 1,043,280 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11-01-22 1,000,000 1,052,490 12 New York Tax-Free Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 $1,500,000 $1,963,680 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04-01-22 2,230,000 1,498,694 Westchester County Healthcare Corp. Senior Lien, Series A 6.000 11-01-30 1,150,000 1,150,840 Puerto Rico 10.61% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 1,000,000 1,027,380 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07-01-12 1,110,000 1,141,169 Puerto Rico Public Finance Corp. Prerefunded to 2-1-12, Series E 5.500 08-01-29 1,005,000 1,014,015 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 2,000,000 1,809,060 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08-01-35 1,000,000 1,008,330 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08-01-38 500,000 515,865 Virgin Islands 1.74% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,069,750 Guam 0.82% Guam Government, Series A 5.750 12-01-34 500,000 507,035 Short-Term Investments 1.09% (Cost $667,000) Par value Value Repurchase Agreement 1.09% Repurchase Agreement with State Street Corp. dated 11-30-11 at 0.010% to be repurchased at $667,000 on 12-1-11, collateralized by $680,000 Federal Home Loan Mortgage Corp., 0.500% due 8-23-13 (valued at $680,850 including interest) $667,000 667,000 Total investments (Cost $57,505,021) † 98.85% Other assets and liabilities, net 1.15% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 13 Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments ACA Financial Guaranty Corp. 4.58% Ambac Financial Group, Inc. 4.34% National Public Finance Guarantee Corp. 5.71% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-11, the aggregate cost of investment securities for federal income tax purposes was $57,388,775. Net unrealized appreciation aggregated $3,323,326, of which $3,925,855 related to appreciated investment securities and $602,529 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 11-30-11: General Obligation Bonds 4.4% Revenue Bonds Education 15.7% Development 10.4% Water & Sewer 10.3% Health Care 10.1% Utilities 7.9% Airport 7.1% Transportation 6.7% Facilities 1.9% Tobacco 1.5% Pollution 1.3% Other Revenue 20.5% Short-Term Investments & Other 2.2% 14 New York Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-11 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $57,505,021) $60,712,101 Cash 509 Receivable for fund sharessold 47,267 Interestreceivable 780,651 Other receivables and prepaidexpenses 11,599 Totalassets Liabilities Payable for fund sharesrepurchased 43,264 Distributionspayable 38,292 Payable toaffiliates Accounting and legal servicesfees 1,107 Transfer agentfees 3,448 Distribution and servicefees 8,551 Trustees’fees 3,367 Other liabilities and accruedexpenses 35,783 Totalliabilities Netassets Paid-incapital $58,024,772 Undistributed net investmentincome 25,805 Accumulated net realized gain oninvestments 160,658 Net unrealized appreciation (depreciation) oninvestments 3,207,080 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($51,304,563 ÷ 4,210,743shares) $12.18 Class B ($2,078,113 ÷ 170,528shares) 1 $12.19 Class C ($8,035,639 ÷ 659,397shares) 1 $12.19 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $12.75 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-11 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $1,529,225 Total investmentincome Expenses Investment management fees (Note4) 153,570 Distribution and service fees (Note4) 127,570 Accounting and legal services fees (Note4) 3,680 Transfer agent fees (Note4) 20,637 Trustees’ fees (Note4) 2,240 State registrationfees 4,386 Printing andpostage 4,211 Professionalfees 21,061 Custodianfees 5,666 Registration and filingfees 7,419 Other 4,947 Totalexpenses Less expense reductions (Note4) (33,854) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 51,600 Change in net unrealized appreciation (depreciation) ofinvestments 1,190,992 Net realized and unrealizedgain Increase in net assets fromoperations 16 New York Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-11 ended (Unaudited) 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $1,207,692 $2,613,552 Net realizedgain (loss) 51,600 (11,832) Change in net unrealized appreciation(depreciation) 1,190,992 (1,584,978) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,034,134) (2,160,862) ClassB (35,082) (87,536) ClassC (132,733) (281,845) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 60,011,325 64,392,073 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | New York Tax-Free Income Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.25 0.52 0.51 0.38 0.51 0.52 0.52 Net realized and unrealized gain (loss) oninvestments 0.23 (0.28) 0.60 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.50) (0.51) (0.38) (0.51) (0.52) (0.52) Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $51 $50 $54 $46 $44 $40 $43 Ratios (as a percentage of average net assets): Expenses beforereductions 1.04 7 1.08 1.10 1.19 1.04 1.03 1.03 Expenses net of feewaivers 0.93 7 0.96 1.10 1.19 1.04 1.03 1.03 Net investmentincome 4.05 7 4.31 4.27 4.50 7 4.28 4.22 4.20 Portfolio turnover (%) 7 9 7 22 25 17 32 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 18 New York Tax-Free Income Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.20 0.43 0.42 0.32 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.25 (0.28) 0.61 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.42) (0.42) (0.32) (0.43) (0.43) (0.43) Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $3 $6 $8 $11 $14 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 7 1.77 1.80 1.89 1.74 1.73 1.73 Expenses net of feewaivers 1.65 7 1.66 1.80 1.89 1.74 1.73 1.73 Net investmentincome 3.33 7 3.59 3.57 3.80 7 3.57 3.52 3.50 Portfolio turnover (%) 7 9 7 22 25 17 32 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.20 0.43 0.43 0.32 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.25 (0.28) 0.60 (0.36) (0.07) (0.37) (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.42) (0.42) (0.32) (0.43) (0.43) (0.43) Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $8 $8 $6 $3 $4 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 7 1.78 1.80 1.89 1.74 1.73 1.73 Expenses net of feewaivers 1.65 7 1.66 1.80 1.89 1.74 1.73 1.73 Net investmentincome 3.34 7 3.61 3.56 3.79 7 3.57 3.51 3.50 Portfolio turnover (%) 7 9 7 22 25 17 32 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock New York Tax-Free Income Fund (the Fund) is a diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
